DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 11-01-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1) in view of Holand ‘181 (US 2008/0303181 A1).
Regarding claims 1 and 2, Hayashi ‘321 teaches a process for the production of a dental restoration (¶ [0003], [0018], [0073]), which process comprises:
subjecting an oxide ceramic material (¶ [0031], [0074], [0098]-[0100]) to a first heat treatment (degreasing - ¶ [0177]-[0181])
subjecting the oxide ceramic material to a second heat treatment (sintering - ¶ [0187]) in an oxygen-containing atmosphere (¶ [0194])
cooling the oxide ceramic material (¶ [0200])
wherein the heat treatment in step (a) is effected at lower pressure than the heat treatment in step (b) (¶ [0179], ¶ [0194]).  Hayashi ‘321 is silent regarding the first heat treatment comprising heating the oxide ceramic material to a temperature which lies in the range of from 1100 to 1600°C, or from 1200 to 1500°C.  However, Hayashi ‘321 suggests that the degreasing may be part of a pre-sintering step (¶ [0197]).  In analogous art of heat treating dental ceramics, Holand ‘181 suggests subjecting an oxide ceramic material to a first heat treatment which includes degreasing (debindering) as part of a pre-sintering step, and which comprises heating the oxide ceramic material to a temperature which lies in the range of from 1100 to 1600°C, or from 1200 to 1500°C, for the benefit of increasing density of the ceramic material before a further dense sintering step (¶ [0065]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi ‘321 by making the first heat treatment comprise heating the oxide ceramic material to a temperature which lies in the range of from 1100 to 1600°C for the benefit of increasing density of the ceramic material before the final sintering step, as suggested by Holand ‘181.
Regarding claim 4, Hayashi ‘321 further teaches the heat treatment in step (a) is effected at a pressure of less than 200 mbar (¶ [0179]).
Regarding claim 5, Hayashi ‘321 further teaches in step (b) the oxide ceramic material is (b1) optionally further heated and (b2) held and sintered at a temperature in the range of from 1100 to 1700°C (¶ [0198], [0204]).
Regarding claim 6, Hayashi ‘321 further teaches that the holding in step (b2) is effected for 1 to 60 minutes (¶ [0202] - wherein the claimed range overlaps the range disclosed by Hayashi ‘321).
Regarding claim 7, Hayashi ‘321 is silent regarding step (b) being effected specifically at a pressure of more than 500 mbar in ¶ [0194]-[0195].  However, in an example of providing a second heat treatment under a gas atmosphere, the pressure is set to atmospheric pressure, which is more than 500 mbar (¶ [0249]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hayashi ‘321 by effecting the heat treatment in step (b) at a pressure of more than 500 mbar as a known pressure for effecting a second heat treatment step, as suggested by Hayashi ‘321. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize atmospheric pressure, which is more than 500 mbar, because additional use of pressure regulating equipment would not be required.
Regarding claim 8, Hayashi ’321 further teaches the heat treatment in step (b) is effected in air, oxygen-enriched air, or oxygen (¶ [0194]).
Regarding claim 9, Hayashi ‘321 further teaches the oxygen-containing atmosphere flows through a heating chamber used for the heat treatment in step (b) discontinuously or continuously (¶ [0194]).
Regarding claim 10, Hayashi ‘321 further teaches in step (a) the oxide ceramic material is heated to a temperature which lies 0 to 500 K below the temperature or temperature range at or in which the oxide ceramic material is held in step (b) (¶ [0180], [0198]).  Further, Holand ‘181 suggests heating temperatures for step (a) (¶ [0065]), as described above, that include temperatures in a range 0 to 500 K below the temperature range of step (b) described by Hayashi ‘321.
Regarding claim 11, Hayashi ‘321 teaches cooling after sintering (¶ [0200]), but is silent regarding a specific temperature to which the oxide ceramic material is cooled.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the oxide ceramic material to a low enough temperature for handling in subsequent steps (¶ [0205]) and eventually for use as a dental implant (Abstract).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool to a range of approximately room temperature to body temperature, or about 20°C to about 37°C, which falls in the claimed range.
Regarding claim 12, Hayashi ‘321 further teaches the oxide ceramic material is based on zirconia (¶ [0031], [0099]-[0100]).
Regarding claim 14, Hayashi ‘321 is silent regarding the oxide ceramic material being coloured.  In analogous art of oxide ceramic materials for dental restorations, Holand ‘181 suggests utilizing oxide ceramic materials that are colored for the benefit of matching a patient’s situation for an aesthetic tooth reconstruction (¶ [0002], [0006], [0040], [0057]-[0060]; claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi ‘321 by utilizing oxide ceramic material that is coloured for the benefit of matching a patient’s situation for an aesthetic tooth reconstruction, as suggested by Holand ‘181.
Regarding claim 15, Hayashi ‘321 further teaches the dental restoration is an abutment (¶ [0018], [0073]-[0074]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1) and Holand ‘181 (US 2008/0303181 A1) in view of Dittman ‘582.
Regarding claim 3, Hayashi ‘321 and Holand ‘181 suggest heating the oxide ceramic material in step (a), but are silent regarding a heating rate.  In analogous art of sintering zirconia dental restorations, Dittman ‘582 suggests heating an oxide ceramic material for heat treatment at a heating rate of 10 K/min (¶ [0065]-[0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hayashi ‘321 and Holand ‘181 by heating the oxide ceramic material in step (a) at a heating rate of 10 K/min, which is in the claimed range, as suggested by Dittman ‘582, as a substitution of known heating rates for heat treating zirconia dental restorations.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi ‘321 (US 2009/0029321 A1) and Holand ‘181 (US 2008/0303181 A1) in view of Ritzberger ‘397 (US 2015/0191397).
Regarding claim 13, Hayashi ‘321 teaches zirconia as described above but is silent regarding the zirconia being stabilized with Y2O3, CeO2, MgO, and/or CaO.  In analogous art of zirconia materials for dental implants, Ritzberger ‘397 suggests that zirconias stabilized with Y2O3, CeO2, MgO, and/or CaO are advantageous over pure zirconia because the addition of these oxides lowers the tetragonal to monoclinic transformation temperature, and the material exhibits a transformation toughening mechanism which acts to resist crack propagation and enhances strength and fracture toughness (¶ [0002]-[0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hayashi ‘321 and Holand ‘181 by utilizing zirconia stabilized with Y2O3, CeO2, MgO, and/or CaO for the benefit of utilizing a zirconia which minimizes crack propagation and enhances strength and fracture toughness, as suggested by Ritzberger ‘397.

Claim(s) 1, 8, and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li ’93 (Extract from Yuezhu Li, Rapid Curing Technology and Material, National Defense Industry Press, November 1993, page 253 (English translation).).
Regarding claim 1, Li ’93 teaches:
subjecting an oxide ceramic material (“oxide ceramics”, 2nd ¶) to a first heat treatment (“a vacuum or low-pressure treatment is firstly performed at a high temperature”, 1st ¶) comprising heating the oxide ceramic material to a temperature which lies in the range of from 1100 to 1600°C (“1600-2200°C”, 1st ¶)
subjecting the oxide ceramic material to a second heat treatment (“then the high-pressure processing is performed”, 1st ¶) in an oxygen-containing atmosphere (“oxygen-containing atmosphere has been adopted now. Densification in the atmosphere containing 2%-20% oxygen”, 2nd ¶)
the heat treatment in step (a) is effected at lower pressure than the heat treatment in step (b) (“a vacuum or low-pressure treatment is firstly preformed at a high temperature, and then the high-pressure processing is performed.”).
Li ’93 does not explicitly describe cooling the oxide ceramic material.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oxide ceramic material would not be held at high temperature indefinitely, and the material would eventually be cooled to a temperature for subsequent handling and use.
Regarding claim 8, Li ’93 further teaches the heat treatment in step (b) is effected in air, oxygen-enriched air, or oxygen (“oxygen-containing atmosphere has been adopted now. Densification in the atmosphere containing 2%-20% oxygen”, 2nd ¶).
Regarding claim 11, Li ‘93 is silent regarding a specific temperature to which the oxide ceramic material is cooled.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the oxide ceramic material to a low enough temperature for subsequent handling and use.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool to a range of approximately room temperature to body temperature, or about 20°C to about 37°C, which falls in the claimed range.


Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  An additional portion of Holand ‘181 has been cited to address the instant amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741